Citation Nr: 0509209	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-20 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision that denied service 
connection for PTSD.  The veteran subsequently perfected an 
appeal of this decision. 

In January 2002, the veteran was afforded a videoconference 
hearing with the veteran sitting in Montgomery, and the 
undersigned Board Member sitting in Washington, DC.  

The Board remanded this case in June 2003, and it has 
returned for appellate action.


REMAND

Board notes that evidence relevant to the veteran's claim was 
associated with the claims file after the RO issued the last 
supplemental statement of the case in February 2004.  This 
evidence includes an April 2004 VA psychiatric examination 
report.  The RO has not adjudicated the veteran's claim 
considering this evidence.

It does not appear that the veteran has waived initial RO 
consideration of this evidence.  When readjudicating the 
issue on remand, the RO must consider this evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will contact you if 
further action is required on your part.

After completing any necessary 
development, the RO should readjudicate 
the issue on appeal, to include 
consideration of all evidence associated 
with the claims folders since the RO 
issued the February 2004 supplemental 
statement of the case.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




